NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted September 26, 2012*
                                Decided September 26, 2012

                                           Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge

No. 11‐3025

CLAXTON H. WILLIAMS, JR.,                       Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 11 C 15
MAJOR NILES, et al., 
    Defendants‐Appellees.                       James B. Zagel,
                                                Judge.




       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐3025                                                                              Page 2

                                          O R D E R

        Illinois inmate Claxton Williams, Jr., appeals the dismissal of his suit under 42 U.S.C.
§ 1983, in which he alleged that officials and guards at Stateville Correctional Center failed
to protect him from attack by another inmate, denied him adequate medical care, used
excessive force against him, and racially discriminated against him. The district court
dismissed the suit under FED. R. CIV. P. 41(b) for failure to prosecute. Because the district
court failed to consider essential factors before dismissing the case, we reverse and remand
for further proceedings.

        In January 2011, Williams filed a complaint listing myriad claims, spanning five
years, against more than 20 prison officials and guards. He recounted one episode in which
he was attacked by a fellow inmate while prison guards looked the other way and denied
him medical attention after the attack. Williams asserted that the guards treated him this
way in retaliation for commenting to a journalist on the harsh living conditions at Stateville.
Williams also described an incident three weeks after the attack in which defendants used
excessive force in beating him and spraying him with pepper spray while he was
handcuffed and lying on his stomach. The complaint went on to describe other incidents of
malicious behavior by prison officials, who, he alleged, frequently transferred him between
prison facilities; confined him to segregation units; and implemented a racist policy of not
punishing white inmates for violent crimes against black inmates. The complaint also
asserted state‐law claims including battery and intentional infliction of emotional distress.

         In March 2011, the district court dismissed Williams’s complaint without prejudice
because it attempted to join unrelated claims and defendants. See FED. R. CIV. P. 20(a)(2). The
court ruled that Williams could not bring all of his claims in one suit and gave him 30 days
to file an amended complaint remedying the misjoinder. The court warned Williams that
failure to amend would result in dismissal of his case.

       In April, Williams filed successive requests for extension of time. The first request
explained that prison officials confiscated legal materials that, Williams insisted, were
needed to help him prepare his complaint. The second request described another attack by
prison guards that caused nerve damage to his hands and arms, necessitating additional
time to handwrite his complaint. The court responded by giving Williams 30 more days.

      In June, Williams again sought an extension so that he could recover an unfinished
amended complaint that was confiscated during his transfer between prison facilities. On
August 4, the court summarily dismissed his suit under FED. R. CIV. P. 41(b) for failure to
prosecute.
No. 11‐3025                                                                               Page 3

        Apparently not yet in receipt of the court’s August 4 dismissal order, Williams filed
another request for an extension, explaining that he had suffered a stroke requiring
hospitalization, and that the nerve damage suffered in the previous attack impeded his
ability to prepare his amended complaint. The district court construed the request as a
motion to vacate its dismissal order and summarily denied it.

        Williams appeals the dismissal of his case for failure to prosecute. He maintains that
the district court abused its discretion by failing to give “fair and meaningful consideration”
to his extenuating circumstances.

        Dismissal for failure to prosecute is a harsh sanction, and we look to see whether
there is a “clear record of delay or contumacious conduct, or [whether] other less drastic
sanctions have proven unavailing.” Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561 (7th Cir.
2011). We will find an abuse of discretion where a district court “fails to consider an
essential factor.” Kruger v. Apfel, 214 F.3d 784, 786 (2000). Factors that district courts should
consider before dismissing a case include the frequency and egregiousness of the plaintiff’s
failure to comply with deadlines, the effect of delay on the court’s calendar, and the
prejudice resulting to the defendants. Kasalo, 656 F.3d at 561; Kruger, 214 F.3d at 787.

        The record does not show a clear pattern of delay or prejudice to the court or the
defendants. Williams missed only one deadline after the court’s extension; this act alone
“fails to rise to the level of long‐standing or contumacious conduct warranting dismissal.”
See Kruger, 214 F.3d at 787. The court did not address any of Williams’s reasons for being
unable to meet the court’s deadlines—reasons that, if true, suggest that Williams was not
intentionally delaying proceedings or disobeying court orders. Further, the defendants had
not been served before the case was dismissed, so they suffered no apparent prejudice from
the delay.

      Further proceedings are necessary to ensure that Williams’s claims are resolved
properly.
                                                            REVERSED and REMANDED.